DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the invention having a controller in each latch, as claimed in claim 3, see 112 2nd paragraph rejection below, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 3 is objected to because of the following informalities:
Add the terms “first” and “second” when referring to the electrical latches claimed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 requires that the controller is provided in the electrical latches and the electrical catch configured in electrical communication with one another. 
First, claims 3-7 fails to define which electrical latch is referring since the re is no antecedent of basis for “electrical latch”. Correction is required.
Second, the limitation is indefinite since as clearly illustrated in fig 2, the controller is actually provided in the rear electrical latch 20; not in the other two latches as claimed. Therefore, in order to continue with the examination, a very broad interpretation will be given. Correction is required.

As to claim 10, the claim requires that at least one of the electrical first latch and the electrical second latch is free of any mechanical connections. At the instant, the limitation is indefinite since the latches comprises mechanical components, so there will be a mechanical connection. 
Therefore, until the claim clearly and structurally defines how this is possible, a broad interpretation will be given. Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8-15 and 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat Application Publication No 20040160126 to Aoki et al (Aoki).

    PNG
    media_image1.png
    637
    1603
    media_image1.png
    Greyscale

Aoki discloses a door closure system that comprises an electrical first latch (31) and an electrical second latch (32) configured in electrical communication with a controller (34) configured for controlling activation of the electrical first latch and the electrical second latch. The electrical first latch and the electrical second latch being electrically actuatable in direct response to selective electrical actuation of by the controller.
The door closure system is a sliding door closure system for a motor vehicle sliding door (3) that is slidable between an open position and a closed position. 
Wherein, the first electrical latch is an electrical latch (31) and the second electrical latch is an electrical catch (32) configured in electrical communication the controller.
The electrical first latch is an electrical front latch (31), the electrical second latch is an electrical rear latch (32) and the system further comprises a holding latch (33) configured in operable communication with the front catch. The holding latch is configured to move to a locked position to maintain the motor vehicle sliding door in an open position and to a released position to allow the motor vehicle sliding door to move toward a closed position. The holding latch is configured to be moved by an actuator (not shown) in response to a signal (by means of operation of an opening switch) and is in direct electrical communication with the electrical rear latch.
The first and second latches comprises mechanical connections (within their mechanical elements).

As to claims 8, 9, 16, 17, 19 and 20, the controller is capable of electrically actuate the electrically first latch (31) and the electrical second latch (32) either simultaneously or in delayed response (since in order to open the door, the latches need to be unlatched, controller can be programmed to either simultaneously or delayed operate them). 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Application Publication No 20040160126 to Aoki et al (Aoki) in view of US Pat No 5,632,120 to Shigematsu et al (Shigematsu). 
Aoki fails to disclose that the controller is provided in the rear electrical latch, and is configured to be in electrical communication with the other latches.  
Aoki discloses first and second electrical latches and an electrical catch, which is configured to be electrically actuatable in direct response to selective electrical actuation of the first electrical latch, and one controller for the three latches claimed.

    PNG
    media_image2.png
    634
    652
    media_image2.png
    Greyscale

Shigematsu teaches that it is well known in the art to provide a controller (50) on an electrical latch (10). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the system described by Aoki, with the controller provided on the latch, as taught by Shigematsu, in order to provide the elements in a more compact manner, using less space.
As to claims 4 and 5, Aoki discloses that the system comprises selectively actuatable electrical switches (outside switch 38 and inside switch 39) in communication with the latch.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



April 28, 2022